Title: John Adams to the Marquis de Lafayette, 2 Dec. 1785
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              My Dear Marquis
            
            

              Grosvenor square

              December 2d 1785.
            
          

          Mr Nathaniel Barret of Boston will have
            the Honour to deliver you this Letter. His Character and Connections are very good, and
            his long acquaintance with Commerce qualifies him particularly for the Business
            entrusted to him, which is the proposition of Mr Tourtille
            de sangrain, relative to our sperma Cæti Oil. as that is a Child of your own you will
            natureally have affection enough for it to take it and Mr
            Barret with it under your Protection, H will be happy to have the Honour of
            Communicating to you all his views and you will give me leave to recommend him to your
            friendly attention. the Commerce of the Nothern part of America will go with their Whale
            Oil. I am my Dear Marquis with Great affection and Esteem yours &c
            &c—
          
            
              
            
          
        